Citation Nr: 9902294	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder characterized as schizo-affective schizophrenia, 
depressed type.

2.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.

An historical review of the record shows that in April 1988, 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC) denied entitlement to service connection for a 
psychiatric disorder characterized as 
depression/schizo-affective disorder.  The record contains a 
statement of the veteran, received in September 1988, in 
which he voiced disagreement with the denial of service 
connection for a psychiatric disorder characterized as 
depression.  He also claimed entitlement to service 
connection for PTSD at that time.  

No statement of the case was issued subsequently for the 
denial of service connection for a psychiatric disorder 
characterized by schizophrenia with depression.  Service 
connection was granted separately for PTSD by the M&ROC in 
April 1989.  The issues on appeal came before the Board of 
Veterans' Appeals (Board) on appeal of January 1993 and May 
1993 rating decisions by the M&ROC.  

In January 1993 the M&ROC denied an increased evaluation for 
PTSD.  In the May 1993 decision, the M&ROC determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for depression.  In that 
decision, it was noted that the veteran had failed to perfect 
an appeal pursuant to the April 1988 denial.  

The Board notes that new and material evidence is needed to 
reopen a claim which has become final for failure to appeal 
in a timely manner, 38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998), 38 C.F.R. § 20.1103 (1998); however, as noted above, 
the veteran did initiate an appeal to the April 1988 decision 
by filing a notice of disagreement but was not furnished a 
statement of the case on the matter.  As such, the April 1988 
M&ROC decision did not become final, obviating the need for 
new and material evidence.  




This matter was also addressed by the Board in May 1997 when 
the issues of entitlement to service connection for a 
psychiatric disorder characterized as depression and 
entitlement to an increased evaluation for PTSD were remanded 
for additional development.  During the development of the 
veteran's claim it became apparent that the veteran's 
depression was part of an underlying schizo-affective 
schizophrenia, depressed type.  The case is once more before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
M&ROC insofar as possible.  

2.  Schizo-affective schizophrenia, depressed type was not 
demonstrated during active duty or noted until many years 
thereafter, and is without any competent medical evidence of 
an etiologic link with any incident of service.

3.  An etiologic relationship has not been established by 
competent medical evidence between the onset of schizo-
affective schizophrenia, depressed and service-connected 
PTSD.

4.  The record lacks competent medical evidence demonstrating 
aggravation of schizo-affective schizophrenia, depressed type 
disability by service-connected PTSD.

5.  Prior to November 7, 1996, the veteran's 
service-connected PTSD was productive of no more than 
definite social and industrial impairment; the medical record 
clearly demonstrated that the veterans primary psychiatric 
disability was due to a coexisting nonservice-connected 
psychosis.  






6.  From November 7, 1996, the veteran's service-connected 
PTSD has been productive of no more than social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events);The medical 
record continues to demonstrate that the veterans primary 
psychiatric disability is due to a coexisting nonservice-
connected psychosis.


CONCLUSIONS OF LAW

1.  Schizo-affective schizophrenia, depressed type was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5107 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).

2.  Schizo-affective schizophrenia, depressed type is not 
proximately due to, the result of, or aggravated by 
service-connected PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an assignment of an evaluation greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records discloses 
they are silent for any evidence of a psychiatric disorder.  

Early 1988 initial VA psychiatric evaluation reports show 
diagnoses of schizo-affective schizophrenia disorder, 
depressed type and PTSD, delayed.  Also noted was a mixed 
personality disorder.

A VA hospital summary reflecting a period of hospitalization 
from October 30, 1985, to November 4, 1985, showed treatment 
primarily for paranoid schizophrenia with hebephrenic 
features.  It was the veterans first psychiatric 
hospitalization.  

By a rating action of April 1989, the M&ROC granted service 
connection for PTSD evaluated as noncompensable based upon 
the evidence of record at that time.

In August 1990 the M&ROC raised the evaluation for PTSD to 
30 percent based upon a Board decision of July 1990.

The record at that time revealed manifestations of the 
service-connected PTSD which included flashbacks, exaggerated 
startle reflex and vivid memories and dreams of combat that 
were productive of definite social and industrial impairment.

On a report of a VA psychiatric examination in October 1990 
the examiner noted that the veteran's claims file was not 
available and therefore was not reviewed.  The examiner noted 
that he went to the M&ROC seeking the file and they were 
unable to locate it.  He noted that it was particularly 
important in this case because the presentation of the 
veteran was most atypical and difficult, and therefore the 
results of his evaluation of the veteran were to be viewed as 
questionable.  The veteran was described as an individual 
with a wide variety of symptoms.  

The veteran noted that he had had outpatient therapy on and 
off for the last several years and that he last saw his 
therapist several months previously.  Prior to that he saw a 
PTSD therapist several times.  He reported that he was only 
admitted for psychiatric purposes once and that was 
approximately four to five years earlier.  The veteran noted 
he never married.  He was very vague about where he lived.  
He once indicated that he lived with his parents in a trailer 
but then began to report that he lived in a culvert 
underneath a road.  

The examiner explored with the veteran the veteran's living 
condition and it was noted that unfortunately the examiner 
tended to believe the veteran.  The veteran reported that he 
had no contact with women and that his last girlfriend was 
many years earlier.  He seemed very socially isolated.  The 
veteran reported that he was prescribed four or five 
psychotropic medications but presently only took a couple of 
them.  He denied alcohol abuse.  He denied any present or 
hard drug use.  He was a vague work historian.  He reported 
last having a paying full time job five years earlier when he 
was working the oil fields.  He denied any specific trade and 
was relatively vague as to any occupational history prior to 
that time.

On mental status evaluation the veteran was described as very 
unkempt, unclean and unshaven.  He was dressed in something 
of an eccentric manner with a particularly bizarre hat.  His 
attitude was odd and intense.  He was oriented to person, 
place, time and situation.  His affect was inappropriate and 
somewhat flat.  There was evidence of dysphoria.  Major 
depression symptoms, however, did not seem to be obvious.  He 
was vague about his sleep, indicating it was generally poor 
secondary to medications.  He reported his interest was okay.  
Guilt was positive.  Energy was okay.  Concentration was 
okay.  Appetite was poor.  

The veteran indicated that he only ate once every two days, a 
small bowl of cereal and that was so he wouldn't starve.  His 
psychomotors were okay.  He reported mild passive suicidal 
ideation, however he denied any attempt.  Thought process was 
viewed as disturbed.  At times, it was not relevant.  At 
times it was loose.  Thought content was suspicious and 
delusional.  Perceptual disorders were positive with his 
report of visual and auditory hallucinations.  Intelligence 
was viewed as average with deficits consistent with a major 
psychopathology.  

Immediate, recent and remote memory was intact.  Abstraction 
was poor to proverbs and poor to similarities.  Fundamental 
arithmetic was intact.  Current information was inaccessible, 
because the veteran reported he did not believe anything he 
heard on the radio or television.  Both insight and judgment 
were viewed as poor.  Diagnoses were schizo-affective 
schizophrenia disorder and PTSD.  He was considered competent 
for VA purposes. 

On a report of a VA psychiatric examination in November 1994 
the veteran's medical reports were reviewed at the time of 
the examination although it was noted his most recent 
psychiatric treatment records were not a part of the record.  
The veteran noted he was seen several years previously for 
compensation and pension but was not clear exactly when.  The 
last evaluation the examiner could see was in 1990 so he 
attempted to provide history from that date.  The veteran 
noted that he was in psychiatric outpatient treatment for 
some time until four years previously when he refused to 
follow through with the doctor's treatment which involved 
medication.  He felt that it made him worse, made him sick to 
his stomach and unable to sleep.  He refused to take and 
stopped all treatment until January 1994.  

At that time the veteran attempted to get his driver's 
license reinstated.  Several years previously (history was 
vague) the veteran apparently had his license removed after 
he threatened to get into a fight with a policeman who, by 
his report, was threatening to beat him with a stick.  The 
veteran went to his local family doctor who refused to 
reinstate his license and suggested that he go to VA for 
treatment.  He therefore reluctantly began seeing a VA 
physician once a month since that time.  The only symptom 
that the veteran specifically described was difficulty 
sleeping such that he felt sick to his stomach and that since 
being on some medication he could sleep better.  

On specific questioning the veteran indicated he was having 
nightmares, thinking that he was going to die, and that he 
had repeated military and nonmilitary related nightmares of 
"defending his country, chasing, killing, or being killed."  

The veteran noted that in an ongoing way he had feelings of 
suspicion and paranoia such that he was being followed by 
police and watched by a number of individuals including "God, 
my neighbors, and girls I know."  Prior to starting 
medications, he also felt that God or somebody else was 
calling his name.  He was not able to give any other 
significant history other than the fact that he distinctly 
felt like he wanted to die and that it would be the best 
thing.  He noted not working in a number of years and having 
been supported by his Social Security disability as well as a 
30 percent VA pension for PTSD.  He lived in a bus which he 
had converted into a residence  about a mile from his 
parents' house.  He had been living there for about four 
years by himself.  

The veteran got up at various times often walking at 4 a.m. 
and looking at the clock until daylight.  He then got up and 
walked to the store or to the gas station or rode his bike.  
Most of the day he spent sitting or lying down and hoping he 
would die.  He watched television and visited his parents but 
did very little other productive activity.  He virtually had 
no friends that he saw and did not belong to any clubs or 
organizations.  He denied alcohol abuse and denied any other 
medications other than medication prescribed by his doctor.  
He did not know the exact dosages.  

On mental status evaluation the veteran was described as 
obviously disturbed and having significant difficulty 
relating in the interview situation.  It was noted that 
although he was relatively neatly groomed he related in an 
obvious excentric manner with almost continuous jerky motions 
of his hands and legs.  He maintained only brief eye contact 
with the interviewer and was continually looking about the 
room.  He was oriented to person, place and time although his 
speech was disorganized and he had frequent irrelevant 
interjections, often answering questions with responses which 
made no sense.  

Affect was variable, at times flattened and at other times 
moderately intense but not in any way out of control.  Mood 
was anxious but not obviously depressed.  The veteran denied 
active suicidal ideation.  He also denied homicidal ideation 
but had hallucinations and paranoid delusions.  His recent 
and remote memory appeared intact.  Psychiatric assessment 
revealed an individual who was obviously psychotic and had 
been psychotic for quite sometime in a chronic way.  

The psychotic illness was described as so significant that it 
was difficult to evaluate the presence of any PTSD.  The 
examiner noted that assuming the veteran's history was 
accurate, he was having what sounded like combat-related 
nightmares prior to being put back on anti-psychotic 
medications in January 1994.  The examiner had no reason to 
doubt that the veteran had some PTSD component to his 
illness.  The specific question asked on the examination was 
whether the veteran's depression was most likely related to 
PTSD or to another underlying psychiatric disorder.  The 
examiner noted that such was a difficult question to answer 
because the veteran was so significantly psychotic.  However 
it was the examiner's opinion that it was more likely that 
the veteran's depression was part of an underlying 
schizo-affective schizophrenia, depressed type rather than 
specifically related to PTSD.  

The examiner opined that although the veteran was not acutely 
dangerous at this time, he had been psychotic and continued 
so despite anti-psychotic medications.  The examiner noted 
that he had no way of knowing whether the veteran was 
actually taking his medications.  The examiner believed the 
veteran to be incompetent for VA purposes.  Diagnoses were 
schizo-affective schizophrenia, depressed type and PTSD, mild 
to moderate.  Global assessment of functioning score was 30.  

VA outpatient treatment records dating between the early and 
mid-1990's primarily reflected treatment for psychiatric 
symptoms attributed to schizophrenia.  The veteran was 
questioned as not complying with medications.  Psychosis was 
characterized at one time as unstable.  Included in the VA 
treatment records dating between the early and mid-1990's was 
a record from a psychiatric clinical nurse specialist dated 
November 22, 1996, indicating the nurse specialist felt that 
the veteran had the type of condition of schizophrenia on top 
of PTSD but also thought that it was connected to his service 
in Vietnam.  The nurse specialist encouraged the veteran to 
make the claim since the nurse truly believed that the 
veteran had paranoia and inability to socialize as well as 
affective disturbance since his war experiences.  

It was noted that the veteran had a serious paranoia with 
Government agencies since service and the nurse specialist 
noted that the veteran needed an increase in compensation in 
order to survive.  It was noted that the veteran did receive 
a driver's license with restriction although he did not want 
to show it to the nurse.  It was noted the veteran took his 
psychiatric medication occasionally for help sleeping.  He 
would not refill his medication on that day and said he would 
ask his private doctor for it when he felt like he needed it.  
It was noted that the veteran did not show for his December 
1996 appointment.

On a report of a VA psychiatric examination in August 1997 it 
was noted that the veteran's medical records were reviewed at 
the time of the examination.  Interim history revealed that 
since the time of the veteran's last VA examination he was 
treated medically.  He was seen on a monthly basis during the 
fall of 1996 and during the early spring of '97 but had now 
gone to every three months' appointments and was doing 
better.  He noted that since he started a new medication 
regimen he noticed a marked improvement, including sleeping 
much better as well as being much less angry and agitated.  
He stated it kept him out of trouble.  He noted that as long 
as he took his medications he had fewer nightmares and said, 
"that stuff worked."  

The veteran noted that he continued to be preoccupied with 
good and evil, the Government and its intrusion into society 
and "demons from hell".  He described having ongoing 
delusional beliefs about people trying to steal his soul and 
being cheated out of land and having the Government do things 
subtly or directly to influence his life on an ongoing basis.  
He stated that he continued to feel depressed and noted that 
at times he had crying spells, felt sad and had relatively 
little energy.  He noted that he had not worked for a number 
of years.  

The veteran reported that he lived alone in a mobile home and 
noted that he had been living there for approximately two and 
a half years.  He noted that he lived there because he was 
cheated out of land and now had moved in town.  He stated 
that his typical day began with getting up at 6 a.m. and that 
he "feels like crap".  He said that he started his coffee and 
then went out and took his car downtown to pick up a 
newspaper and would wake everybody up in the neighborhood.  

The veteran reported that after getting the newspaper he 
spent time reading it to see what the Government was going to 
take away today.  He noted that he listened to the radio and 
sat there like a zombie until his brother came over to pick 
him up.  He reported that his only other daily activity 
involved feeding his horse.  He said that he generally sat in 
his house and waited until his brother came over.  He noted 
that left to his own devices he would sit for long periods of 
time.  It was noted that the veteran apparently ate one meal 
a day; however, he said that he would eat none because he had 
to stay lean and mean.  He reported that he usually went to 
bed anywhere between 9 o'clock and 12 o'clock p.m.  

The veteran said that he generally slept through the night, 
except those times that he had nightmares.  He noted that the 
nightmares typically involved violence and he felt like 
somebody was chasing him or that he would be killed or he 
would kill somebody else.  He reported that the nightmares 
were down to once every several months since starting on a 
medication.  He noted that prior to that time he had been 
having nightmares approximately two times per week.  

On a mental status evaluation the veteran presented as a thin 
individual in a dirty baseball cap and a jacket, despite the 
fact that it was in the middle of summer and hot.  He had a 
one-day growth beard and smelled heavily of body odor.  He 
was alert and oriented to person, place and time.  Speech was 
significantly rambling and disorganized.  At times, he 
answered questions in a totally illogical manner and at other 
times had delusional paranoid explanations for various 
behaviors.  At times he needed to repeat a question to get 
any semblance of an answer.  He periodically made jokes that 
were not particularly funny and had a rather rye smile on his 
face although it was not humorous.  Affect was markedly 
constricted and flattened.  Mood was subdued but did not 
appear to be overtly depressed.  

The veteran  described a history of auditory and visual 
hallucinations in the past but said that he did not 
experience these recently, particularly since he had been on 
medications.  He had frequent delusional beliefs which he 
felt interjected into the conversation and the fashion noted 
above.  

The veteran denied any suicidal or homicidal ideation at the 
time of the examination.  Recent and remote memory were 
intact as best the examiner could assess however he was a 
poor historian and tended to be vague and often became 
rambling.  

The examiner's psychiatric assessment indicated that since he 
last examined the veteran, the diagnostic impression 
basically was unchanged.  The veteran clearly had a major 
diagnosis that was of schizo-affective schizophrenia, 
depressed type.  The veteran had some elements of PTSD; 
however, in the examiner's opinion it was clearly a minor 
diagnosis which was overshadowed in a major way by his 
ongoing psychotic illness.  The veteran had experienced some 
benefit from new anti-psychotic medication and the fact that 
his condition had improved was further evidence that his 
primary problem was a psychosis since one would not expect 
the medication given to necessarily improve PTSD.  

In terms of specific symptoms the examiner noted that there 
were symptoms related solely to schizophrenia, particularly, 
the veteran's delusions, hallucinations, disorganized speech, 
poor hygiene and poor social skills.  There were some 
symptoms that could be related to either PTSD or 
schizophrenia, specifically, social isolation and lack of 
energy.  The symptoms most likely related to PTSD were the 
veteran's crying spells and nightmares.  The examiner 
continued to feel that the veteran was not competent to 
handle his own VA funds.  Diagnoses were schizo-affective 
schizophrenia, depressed type, and PTSD which was considered 
of mild severity.  GAF score secondary to PTSD was considered 
to be currently 68 while the overall GAF score including PTSD 
and schizophrenia was noted as 35.  

On a report of an addendum VA psychiatric examination in 
October 1997 the examiner noted that he was dictating the 
evaluation in response to a memorandum asking for additional 
information.  The examiner noted that he did examine the 
veteran's claims file and used the term "medical records" but 
did not specifically say the claims file.  The examiner noted 
that he did in fact review the claims file at the time of his 
examination and currently reviewed it prior to making the 
present addendum.  

In regard to the etiology of schizophrenia, the examiner 
noted that with respect to schizo-affective depressed type, 
the current medical thinking was that this was basically a 
biologically based illness, probably with some genetic 
predisposition.  There was virtually no evidence to support 
the fact that the stress alone, either combat or otherwise 
caused schizophrenia.  Specifically, there was virtually no 
indication that participating in the military combat would 
cause someone to be schizophrenic who would not develop 
schizophrenia otherwise.  It was noted that the veteran 
experienced some depressive symptoms.  It was very difficult 
to discern the exact date of onset of depression.  

The examiner noted that unfortunately for the veteran, he did 
believe that the onset of the depression was subsequent to 
his military service.  He found no evidence in the military 
records in any way to suggest that the veteran experienced 
depression at the time of his military service.  He noted 
that unfortunately the veteran's history was considerably 
unreliable at the present time given his quite psychotic 
mental status.  The examiner noted he did not feel that this 
was a valid indicator of whether or not he was depressed or 
not during service.  

It was noted that the examiner believed the veteran's 
depressive symptoms could be caused by both schizophrenia as 
well as PTSD.  The examiner noted that he had placed in his 
psychiatric assessment a list of specific symptoms that he 
felt were attributable to schizophrenia, those which were 
attributable to PTSD and those which were attributable to 
both.  The examiner noted that the veteran's GAF secondary to 
PTSD was 68 based on his crying spells, nightmares and social 
isolation.  His total, that is the veteran's total GAF of 35 
included all symptoms mentioned above but also related to his 
delusions, hallucinations, disorganized sleep, poor hygiene 
and poor social skills.  

The examiner noted that in November 1996 there was indication 
that the veteran's schizophrenia should be service connected; 
however, the examiner indicated that he could not see any 
obvious connection in his mind despite the fact that the 
veteran served in combat.  The examiner did not see any 
evidence of schizophrenia.  

The examiner noted that it was unlikely that any behavior 
during military would have caused the veteran's schizophrenia 
and could not understand the logic in that matter other than 
a wish to be helpful to a veteran who was obviously seriously 
disturbed (the individual noting that the schizophrenia 
should be service connected was noted in the record as a 
registered nurse, psychiatric clinical nurse specialist).  
The examiner further noted that the veteran reported that he 
lived alone in a mobile home and that he had been living 
there for two and a half years.  The remaining portion of the 
addendum was duplicative of findings noted on the August 1997 
examination.  


I.  Entitlement to service connection for 
schizo-affective 
schizophrenia, depressed type.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Veterans Appeals (Court) made clear that service 
connection may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998), when aggravation of a veterans 
nonservice-connected disorder is proximately due to or the 
result of a service- connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veterans medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts needed to adjudicate the veteran's claim have been 
properly developed, and that no further assistance to the 
veteran is required on such issue to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes that the special VA psychiatric examinations 
of record including the latest examination in August 1997 
with addendum provide adequate medical findings for 
determining the issue on appeal.  

Following a comprehensive review of the record the Board 
notes that the veteran's psychosis characterized as 
schizo-affective schizophrenia, depressed type was not 
present during active duty, nor manifested until years 
following separation from active service, and is without any 
clinically supported etiologic link demonstrated with any 
incident of active duty.  While a psychiatric clinical nurse 
specialist opined essentially that the veteran's 
schizophrenia was the result of active service or stress 
associated with PTSD, the Board recognizes that a VA 
psychiatrist reviewed the entire record in August 1997 and 
noted that the etiology of schizophrenia, schizo-affective 
depressed type is medically considered a biologically based 
illness, probably with some genetic predisposition.  

The examiner essentially noted that the psychosis was not 
shown during active duty or etiologically related to the 
veteran's service-connected PTSD.  Moreover, he reviewed the 
nurse's opinion and commented that he could not see any 
obvious connection despite the fact that the veteran served 
in combat.  He did not see any evidence of schizophrenia.  
The psychiatric examiner noted that he was unable to 
understand the nurse's logic in this matter other than a wish 
to be helpful to the veteran.  In Black v. Brown, 
10 Vet. App. 279, 284 (1997), the Court bestowed little 
probative value on the opinion of a nurse, in part because 
she had no specialized medical disorder at issue.  The VA 
examiner, a medical doctor and specialist in psychiatry has 
specialized medical knowledge of the disorder at issue.  
Accordingly the nurse's opinion is afforded little probative 
value in comparison to the VA psychiatric examiner's opinion.

Specifically, with regard to the etiology of schizophrenia, 
schizo-affective depressed type, the psychiatric specialist 
has noted that the current medical thinking was that this was 
basically a biologically based illness, probably with some 
genetic predisposition.  There was virtually no evidence to 
support the fact that the stress alone, either combat or 
otherwise caused schizophrenia.  Moreover, there was 
virtually no indication that participating in the military 
combat would cause someone to be schizophrenic who would not 
develop schizophrenia otherwise.  It was noted that the 
veteran experienced some depressive symptoms.  It was very 
difficult to discern the exact date of onset of depression.  

The examiner noted that unfortunately for the veteran, he did 
believe that the onset of the depression was subsequent to 
his military service.  He found no evidence in the military 
records in any way to suggest that the veteran experienced 
depression at the time of his military service.  He noted 
that unfortunately the veteran's history was considerably 
unreliable at the present time given his quite psychotic 
mental status and he did not feel that this was a valid 
indicator of whether or not he was depressed or not during 
service.

Moreover, the Board recognizes that the veteran and his 
representative argue that PTSD has an aggravating effect on 
his schizophrenia thereby warranting service connection based 
on the Court holding in Allen as cited above.  In this 
regard, the Board notes that the veteran's argument is 
unsupported by the medical evidence of record.  Rather, the 
medical evidence clearly demonstrates that the veteran's 
service-connected PTSD is overshadowed in a major way by the 
veterans ongoing coexisting active psychosis.  

Clearly the record lacks competent medical evidence showing 
that service-connected PTSD presents an aggravating influence 
on the psychotic symptomatology thereby producing an increase 
in the underlying psychosis from the baseline psychotic 
disability.  The medical evidence has clearly distinguished 
the symptoms and underlying disability attributable to 
service-connected PTSD and the coexisting psychosis.  

While the veteran and his representative contend otherwise, 
the Board recognizes that where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to enter a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 192 (1992).  Here, the record lacks competent 
medical evidence showing that the veteran's PTSD has an 
aggravating effect upon his psychosis.

The evidence as a whole fails to demonstrate the presence of 
schizo-affective schizophrenia, depressed type during active 
duty or until many years thereafter and there is no competent 
medical evidence linking such disability to any incident of 
service.  Moreover, the record fails to provide a supporting 
medical basis demonstrating an etiologic link between the 
veteran's service-connected PTSD and the onset of a psychosis 
as well as the fact that there is no supporting basis showing 
PTSD has an aggravating effect upon the veteran's 
schizophrenia.

The preponderance of the evidence is negative and fails to 
support the veteran's claim for entitlement to service 
connection for schizo-affective schizophrenia, depressed type 
on a direct, presumptive and secondary basis. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
grant of service connection.


II.  Entitlement to an increased 
evaluation for PTSD, currently evaluated 
as 30 percent disabling. 

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991). 


The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996) (redesignated as 38 C.F.R. §§ 4.125-4.130). See 61 
Fed. Reg. 52695-52702 (1996). The M&ROC has evaluated the 
veterans psychiatric disability under both the prior and 
newly-revised criteria.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
disability evaluation for the veterans service-connected 
psychiatric disability encompassed situations where there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411. Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term definite in 38 C.F.R. § 4.132 was 
qualitative whereas the other terms were quantitative 
in character, and invited the Board to construe the term 
definite in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
definite is to be construed as distinct, unambiguous, 
and moderately large in degree. It represents a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC (O.G.C. 
Prec. 9-93).  The Board is bound by this interpretation of 
the term definite. 38 U.S.C.A. § 7104(c) (West 1991).


In order to address issues noted in the Courts decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  


The new rating criteria permit a 70 percent rating for 
the veterans disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

The newer rating criteria permit a 100 percent rating for the 
veterans disability where there is the following disability 
picture: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec 1, 1988) pertaining to changes in the rating 
schedule for mental disorders in November 1996 that it is 
well settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. §§ 552, 553, 
govern the VA regulatory process.  See 38 U.S.C. § 501(c), 
(d).  

Sections 553(d) and 552(a)(1)(D) of title 5 mandate, absent 
some specific exceptions listed at section 553(d)(1)-(3), 
that the effective date of a regulation must be 30 days after 
the date of publication of the adopted regulation in the 
Federal Register.  Until the statutory 30 days have passed, 
the regulation is not lawfully effective.  Thus, prior to 
November 7, 1996, the revised regulations at issue here were 
not lawfully effective.  Further, the Court observed that the 
revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretarys legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevents the application, prior to 
that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court held 
that an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate the veteran's PTSD have been properly 
developed and that no further assistance to the veteran is 
required on such issue with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

In this regard, the Board notes that the VA psychiatric 
examinations of record provide a comprehensive basis upon 
which to address the merits of the veteran's claim.  

At the outset, the Board notes that the revised criteria for 
rating mental disorders may not be utilized in reviewing the 
veteran's claim prior to November 7, 1996.  However both the 
old and new criteria whichever is more favorable to the 
veteran may be utilized in reviewing his claim from November 
7, 1996.  See Rhodan.

At the outset, the Board notes that the veteran's coexisting 
symptomatology associated with nonservice-connected psychosis 
may not be considered when evaluating entitlement to an 
increased evaluation for service-connected PTSD.  38 C.F.R. 
§ 4.14.  However, since depressive features have been 
medically shown to be shared by both service-connected PTSD 
and nonservice-connected schizophrenia and are essentially 
indistinguishable, the Board will include any depressive 
symptoms with manifestations of PTSD pursuant to the 
psychiatric examiners recent opinion as to the degree of 
disability (GAF) associated with service-connected PTSD.  

The evidence suggests that prior to November 7, 1996, the 
veteran's service-connected PTSD was essentially manifested 
by some depression, flashbacks, exaggerated startle reflex 
and vivid memories as well as dreams of combat.  While the 
overall psychiatric disability which included a coexisting 
nonservice-connected psychosis reflected a GAF score of 30, 
the degree of impairment associated with PTSD, alone, was 
determined medically to be from mild to moderate impairment.  
As such, the Board notes the record clearly demonstrates that 
prior to November 7, 1996, the veteran's service-connected 
PTSD was productive of no more than definite social and 
industrial impairment.  

From November 7, 1996, the veteran's service-connected PTSD 
was primarily manifested by continued ongoing symptoms of 
PTSD characterized as nightmares, crying spells and 
depressive symptoms of mild severity with global assessment 
of functioning of 68.  

Importantly, the Board recognizes that the VA psychiatric 
examiner in August 1997 specifically distinguished between 
the symptoms associated with service-connected PTSD as noted 
and the nonservice-connected psychosis.  PTSD was considered 
clearly a minor problem and was overshadowed by the veteran's 
major ongoing psychotic illness which as noted earlier may 
not be considered when determining the issue of an increased 
evaluation for service-connected PTSD.  

Clearly, the Board notes that the symptoms in the level of 
social and industrial impairment of the veteran's psychiatric 
disorder does not more nearly approximate the criteria for 
the rating of 50 percent under the old criteria, i.e., 
considerable social and industrial impairment under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, or under the new criteria 
productive of occupational and social impairment, with 
reduced reliability and productivity due to symptoms as 
flattened affect; circumstantial, circumlocutory, or stereo 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing effective work and 
social relationships under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The Board further agrees with the M&ROC's determination that 
a higher rating was also not appropriate under 38 C.F.R. 
§ 3.321(b)(1) (1998).  As to the disability picture 
presented, the Board cannot conclude that the disability 
picture attributed to PTSD is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with employment, as to preclude application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  

The record does not reflect any recent or frequent hospital 
care for PTSD, and any interference in employment in this 
case attributable to service-connected PTSD is not beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  




The Board may not overlook the fact that it has been 
medically determined that the veteran's major psychiatric 
disability is his nonservice-connected psychosis which may 
not be considered when determining the issue of an increased 
evaluation for service-connected PTSD.  

In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating for service-connected PTSD on an extraschedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for schizo-affective 
schizophrenia, depressed type is denied.

Entitlement to an increased evaluation for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
